Citation Nr: 1414711	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-30 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1966 to April 1970.  He was awarded the Combat Action Ribbon based on service during a tour of duty in Vietnam from September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2007.  During the course of appellate development, the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) in a May 2008 rating decision.


FINDING OF FACT

The Veteran at least as likely as not contracted the hepatitis C virus in service.


CONCLUSION OF LAW

Hepatitis C was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During service, the Veteran engaged in high risk sexual activity, as indicated by his being treated for sexually transmitted diseases (gonorrhea and venereal warts) in service.  As noted in a December 2013 VHA opinion from a specialist in infectious diseases, this is a risk factor for hepatitis C.  In addition, he testified that he received vaccination through air gun injectors, noted to be a "biologically plausible" method of transmission of the hepatitis C virus.  VA Fast Letter VBA Fast Letter 04-13 (June 29, 2004).  The author of the VHA opinion also noted that the Veteran belonged to the age cohort with, by far, the largest prevalence of hepatitis C.  The Veteran also provided credible testimony concerning the absence of other risk factors.  Based on these factors, in particular, the documented presence of an in-service risk factor, the Board finds that the evidence is about evenly balanced as to whether this Vietnam combat Veteran contracted the hepatitis C virus during service.  Accordingly, with the application of the benefit-of-the-doubt doctrine, service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


